DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2020, 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, and 9-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Doi et al. 2014/0060997.

Regarding claim 1, Doi discloses A coin handling apparatus (coin settlement apparatus 13), comprising: a first transport path (transport path 130b) configured to transport coins; a feeding unit (depositing unit 110a) configured to feed out the coins one by one to the first transport path [FIG5a-5b] [74-81]; a recognition unit (recognition unit 140b) configured to recognize the coins fed out to the first transport path by the feeding unit [FIG5a-5b] [74-81]; a storage unit (storage unit 150b) arranged beneath the recognition unit, the storage unit being configured to receive the coins recognized by the recognition unit from the first transport path, and store the coins therein [FIG5a-5b] [74-81]; and a cassette (cassette 30) detachably mounted to the coin handling apparatus and arranged beneath the recognition unit and above the storage unit (some of the storage units 150b are below cassette 30), the cassette being configured to receive the coins from the first transport path and store the coins therein [FIG5a-5b] [74-81].
Regarding claim 3,
Regarding claim 4, Doi discloses all of the limitations of claim 3. Doi further discloses the cassette feeds out coins and drops the coins on the second transport path [FIG 5a].
Regarding claim 5, Doi discloses all of the limitations of claim 1. Doi further discloses a chute connecting the first transport path to the cassette, wherein coins dropped from the first transport path are stored in the cassette through the chute [FIG 5a-5b].
Regarding claim 6, Doi discloses all of the limitations of claim 1. Doi further discloses the cassette is detachably mounted to the coin handling apparatus through an opening formed at a side surface of the coin handling apparatus [FIG 4-6].
Regarding claim 9, Doi discloses all of the limitations of claim 3. Doi further discloses when collecting coins from the storage unit, the coins fed out from the storage unit are transported to the feeding unit along the second transport path, and the coins fed out from the feeding unit are stored in the cassette through the first transport path, and when replenishing the storage unit with coins, the coins fed out from the cassette are transported to the feeding unit along the second transport path, and the coins fed out from the feeding unit are stored in the storage unit through the first transport path [FIG5a-5b] [74-81].
Regarding claim 10, Doi discloses all of the limitations of claim 3. Doi further discloses a fixed part fixed to a floor surface; (260) and a slide rail (slide out 255b) connecting the coin handling apparatus to the fixed part so that the coin handling apparatus is movable with respect to the fixed part [FIG 9a).
Regarding claim 11, Doi discloses all of the limitations of claim 3. Doi further discloses the coin handling apparatus is movable in at least one of a first direction and a second direction opposite to the first direction with respect to the fixed part [FIG 9a].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Doi et al. 2014/0060997.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 2, Doi discloses all of the limitations in claim 1. Doi further discloses in another embodiment that the plurality of storage units, wherein the cassette is disposed above all of the storage units [FIG 4]. It would have been obvious to modify the embodiments as the location may be selected to best suit the structure of the apparatus.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being obvious over Doi et al. 2014/0060997 in view of Imai et al. 2009/0166227

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 7, Doi discloses all of the limitations of claim 6. However Doi does not explicitly disclose a cover that is pivotable between a closed position in which the opening is closed and an opened position in which the opening is opened, wherein the cover in the opened position serves as a placement table on which the cassette is placed when being mounted/dismounted.
Imai discloses a cover that is pivotable between a closed position in which the opening is closed and an opened position in which the opening is opened, wherein the cover in the opened position serves as a placement table on which the cassette is placed when being mounted/dismounted [FIG 1]. It would have been obvious to one of ordinary skill in the art 
Regarding claim 8, Doi in view of Imai discloses all of the limitations of claim 7. Imai further discloses the cassette is mounted/dismounted while being moved on the cover in the opened position [FIG 1].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887